PER CURIAM. ^Appellant, Dominic McPeak, by and through his attorney, Jimmy C. Morris, Jr., has filed a motion for rule on clerk. The circuit court entered a judgment and commitment order finding McPeak guilty of two counts of aggravated assault and one count of fleeing. McPeak timely filed his notice of appeal on May 11, 2011. When an appeal is taken by the defendant, the record on appeal shall be filed with the clerk of the appellate court and docketed therein within ninety days from the filing of the notice of appeal. Ark. R.App. P.-Crim. 4(b) (2011). Here, the record was tendered August 11, 2011, two days after it was due. Where an attorney candidly admits fault for failing to perfect an appeal, we will grant the motion for rule on clerk, and a copy of the opinion will be forwarded to the Committee on Professional Conduct. See McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). Attorney Morris states in the motion that he accepts responsibility for failing to timely lodge the record with the court. Accordingly, we grant the motion and forward a copy of this [2opinion to the Committee. Motion granted.